Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed December 22, 2020 in reply to the Non-final Office Action mailed June 23, 2020. Claims 2, 4, 6-9, 12-14, 19, 20, 23, and 24 have been canceled; and claims 25-29 have been newly added. 
Claims 11, 15-18, 21, and 22 have been withdrawn. Newly added claims 28 and 29 are hereby also withdrawn as being directed to non-elected subject matter. Claims 1, 3, 5, 10, and 25-27 are currently under examination in the application.
Claim Objections
Claim 25 is objected to for improper English grammatical form. There is an extraneous comma between “and” and “the optional third enhancer”.  
Appropriate correction is required.
Double Patenting Objection
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 first stipulates that the first penetration enhancer is necessarily “dipropylene glycol” and that the second penetration enhancer is necessarily “diethylene glycol monoethyl ether”, but then goes on to provide that the third penetration enhancer, which must necessarily be different from both the first and second penetration enhancers, can be selected from the group that includes dipropylene glycol and diethylene glycol monoethyl ether. Hence, the claim expressly provides that the third penetration enhancer can be e.g. dipropylene glycol, and yet stipulates that the third penetration enhancer cannot be dipropylene glycol. One of ordinary skill in the art thus cannot comprehend the metes and bounds of the claimed subject matter. 
	Claim 27 is indefinite for depending from an indefinite claim. 
	It is noted that although claim 26 depends from claim 25, claim 26 is definite since the third penetration enhancer is specifically glyceryl monooleate.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 3, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent No. 9,314,470. 
Applicant’s elected subject matter is directed to a transdermal drug delivery system comprising i) a polymer matrix consisting of 0.1-3 wt% levonorgestrel, 0.1-5 wt% ethinyl estradiol, 3-10 wt% polyvinylpyrrolidone (PVP), and 1-30 wt% of penetration enhancers, which includes the combination of dipropylene glycol, diethylene glycol monoethyl ether, and glyceryl monooleate, and the balance acrylic polymers including 65=88% hydroxyl-functional acrylic polymer; and ii) a backing layer.
Claims 1, 2, and 4-7 of U.S. Patent No. 9,314,470 disclose a transdermal drug delivery system comprising i) a polymer matrix consisting of 0.1-3 wt% levonorgestrel, 0.1-5 wt% ethinyl estradiol, 5-20 wt% of penetration enhancers, which can include the combination of dipropylene glycol and glyceryl monooleate, and the balance hydroxyl-functional acrylic polymer; and ii) a backing layer; wherein the polymer matrix is “substantially free” of polyvinyl-pyrrolidone (PVP).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent specification defines “substantially free” as comprising up to about 5 wt%. In other words, Claims 1, 2, and 4-7 provide that the 
Claim Rejections - 35 USC § 103 (I-II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
I. Claims 1, 3, 10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kanios et al. (U.S. Patent Application Pub. No. 2002/0004065), in view of Chiang et al. (U.S. Patent No. 5,053,227).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal drug delivery system comprising i) a polymer matrix consisting of 0.1-3 wt% levonorgestrel, 0.1-5 wt% ethinyl estradiol, 3-10 wt% polyvinylpyrrolidone (PVP), 1-30 wt% of the combination of dipropylene glycol and diethylene glycol monoethyl ether, and the balance acrylic polymers including from about 65% to about 88% hydroxyl-functional acrylic polymer; and ii) a backing layer.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kanios et al. disclose a transdermal drug delivery system comprising i) a polymer matrix that can consist of an estrogen, a progestagenically effective hormone, 5-15 wt% polyvinylpyrrolidone (PVP), up to 30 wt% of one or more permeation enhancers, and the balance acrylic polymers including preferably from 20-75% of an adhesive acrylic polymer; and ii) a backing layer; wherein the said estrogen can be e.g. ethinyl estradiol and can be present in the amount of 0.1-10% or e.g. 0.7-3.5%; wherein the said 
Chiang et al. disclose a transdermal drug delivery system comprising i) an adhesive polymer matrix comprising e.g. levonorgestrel, ethinyl estradiol, an adhesive material, and 5-40 wt% of the permeation enhancer combination of diethylene glycol monoethyl ether with an ester component such as e.g. methyl laurate or another ester preferably containing a 10-18 carbon chain bound to a central lower alkyl (C1-C3) moiety which may be substituted with e.g. two hydroxyl groups; and ii) a backing layer (abstract; Col. 5, lines 6-18, 27-32, 45-51; Col. 6, lines 11-13, 60-67; Col. 7, lines 10-19, 27).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Kanios et al. do not explicitly disclose that the polymer matrix contains diethylene glycol monoethyl ether. This deficiency is cured by the teachings of Chiang et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Kanios et al. and Chiang et al., outlined supra, to devise Applicant’s instantly claimed product.
et al. disclose a transdermal drug delivery system comprising i) a polymer matrix that can consist of an estrogen, a progestagenically effective hormone, 5-15 wt% polyvinylpyrrolidone (PVP), up to 30 wt% of one or more permeation enhancers, and the balance acrylic polymers including preferably from 20-75% of an adhesive acrylic polymer; and ii) a backing layer; wherein the said estrogen can be e.g. ethinyl estradiol and can be present in the amount of 0.1-10% or e.g. 0.7-3.5%; wherein the said progestagenically effective hormone can be e.g. levonorgestrel and can be present in the amount of e.g. 0.1-10% or e.g. 3%; and wherein the said adhesive acrylic polymer can be e.g. a hydroxyl-functional acrylic polymer. Since Chiang et al. disclose that transdermal drug delivery systems containing the combination of diethylene glycol monoethyl ether with an ester component such as e.g. methyl laurate or another ester preferably containing a 10-18 carbon chain bound to a central lower alkyl (C1-C3) moiety which may be substituted with e.g. two hydroxyl groups significantly enhances the penetration of steroid drugs, such as e.g. levonorgestrel and ethinyl estradiol; one of ordinary skill in the art would be motivated to include e.g. diethylene glycol monoethyl ether and methyl laurate as permeation enhancers in the Kanios et al. transdermal drug delivery system, with the reasonable expectation that the resulting transdermal drug delivery system will successfully exhibit enhanced penetration of levonorgestrel and ethinyl estradiol.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

II. Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kanios et al. (U.S. Patent Application Pub. No. 2002/0004065), in view of Chiang et al. (U.S. Patent No. 5,053,227), and Pereira et al. (Rev Bras Cienc Farm. 2002; 38(1): 7 pages).
II. Applicant Claims
Applicant’s elected subject matter is directed to a transdermal drug delivery system comprising i) a polymer matrix consisting of 0.1-3 wt% levonorgestrel; 0.1-5 wt% ethinyl estradiol; 3-10 wt% polyvinylpyrrolidone (PVP); 1-30 wt% of the combination of dipropylene glycol, diethylene glycol monoethyl ether, and glycerol monooleate; and the balance acrylic polymers including from about 65% to about 88% hydroxyl-functional acrylic polymer; and ii) a backing layer.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kanios et al. disclose a transdermal drug delivery system comprising i) a polymer matrix that can consist of an estrogen, a progestagenically effective hormone, 5-15 wt% polyvinylpyrrolidone (PVP), up to 30 wt% of one or more permeation enhancers, and the balance acrylic polymers including preferably from 20-75% of an adhesive acrylic polymer; and ii) a backing layer; wherein the said estrogen can be e.g. ethinyl estradiol and can be present in the amount of 0.1-10% or e.g. 0.7-3.5%; wherein the said 
Chiang et al. disclose a transdermal drug delivery system comprising i) an adhesive polymer matrix comprising e.g. levonorgestrel, ethinyl estradiol, an adhesive material, and 5-40 wt% of the permeation enhancer combination of diethylene glycol monoethyl ether with an ester component preferably containing a 10-18 carbon chain bound to a central lower alkyl (C1-C3) moiety which may be substituted with e.g. two hydroxyl groups; and ii) a backing layer (abstract; Col. 5, lines 6-18, 27-32, 45-51; Col. 6, lines 11-13, 60-67; Col. 7, lines 10-19, 27).
Pereira et al. disclose that glycerol monooleate is an effective and promising skin permeation enhancer for the transdermal delivery of progesterone. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Kanios et al. do not explicitly disclose that the one or more permeation enhancers include diethylene glycol monoethyl ether and glycerol monooleate. This deficiency is cured by the teachings of Chiang et al. and Pereira et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Kanios et al. and Chiang et al., outlined supra, to devise Applicant’s instantly claimed product.
Kanios et al. disclose a transdermal drug delivery system comprising i) a polymer matrix that can consist of an estrogen, a progestagenically effective hormone, 5-15 wt% polyvinylpyrrolidone (PVP), up to 30 wt% of one or more permeation enhancers, and the balance acrylic polymers including preferably from 20-75% of an adhesive acrylic polymer; and ii) a backing layer; wherein the said estrogen can be e.g. ethinyl estradiol and can be present in the amount of 0.1-10% or e.g. 0.7-3.5%; wherein the said progestagenically effective hormone can be e.g. levonorgestrel and can be present in the amount of e.g. 0.1-10% or e.g. 3%; and wherein the said adhesive acrylic polymer can be e.g. a hydroxyl-functional acrylic polymer. Since Chiang et al. disclose that transdermal drug delivery systems containing the combination of diethylene glycol monoethyl ether with an ester component preferably containing a 10-18 carbon chain bound to a central lower alkyl (C1-C3) moiety which may be substituted with e.g. two hydroxyl groups significantly enhances the penetration of steroid drugs, such as e.g. levonorgestrel and ethinyl estradiol; and since Pereira et al. disclose that glycerol monooleate is an effective and promising skin permeation enhancer for the transdermal delivery of progesterone; and since one of ordinary skill in the art would recognize that glycerol monooleate meets the limitations for Chiang et al.’s ester component (i.e. glycerol monooleate is an ester containing a 18 carbon chain and in which “R”, as defined by Chiang et al., is a C3 residue substituted with two hydroxyl groups); one of ordinary skill in the art would be motivated to include e.g. diethylene glycol monoethyl et al. transdermal drug delivery system, with the reasonable expectation that the resulting transdermal drug delivery system will successfully exhibit enhanced penetration of levonorgestrel and ethinyl estradiol.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are moot in view of the new grounds of rejection. 
i) Applicant contends that “Kanios discloses transdermal drug delivery systems wherein the polymer matrix includes polymeric plastic materials, in particular insoluble cellulose derivatives such as ethyl cellulose…See e.g. Kanios at [0001], [0042]-[0045]…and only discloses formulations without such components for comparative purposes”, thus “a person of ordinary skill in the art would not have been led…to prepare a polymer matrix…which would not include an insoluble cellulose derivatives such as ethyl cellulose”. 
The Examiner, however, would like to point out the following:
not necessarily require insoluble cellulose derivatives at all. Rather, Kanios requires a “polymeric plastic material”, but paragraph [0042] makes crystal clear to anyone of ordinary skill in the art that “any polymeric plastic material may be employed”, and Kanios goes on in the very same paragraph to expressly disclose that acrylic polymers are a suitable “polymeric plastic material”. Applicant’s claims not only permit but necessarily require the inclusion of acrylic polymers. 
2. Kanios has not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Kanios need not disclose one specific example or preferred embodiment that anticipates the instantly claimed subject matter. Moreover, Kanios is not limited to the specific examples or the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. 
3. In stark contrast to Applicant’s assertion, the examples do not establish that insoluble cellulose derivatives in particular are necessarily required, but rather more generally illustrate that a polymeric plastic material is required. While the examples illustrate the insoluble cellulose derivatives as the polymeric plastic material, as noted supra, Kanios expressly provides that acrylic polymers can also be employed in lieu of insoluble cellulose derivatives as the polymeric plastic material for the same purpose. 
ii) Applicant contends, regarding the ODP rejection, that “the claims of the ‘470 patent do not recite or render obvious a polymer matrix as claimed that includes about 3-10% by dry weight of a humectant”; and that “while claim 2 recites that the polymer matrix is substantially free of…PVP…and…PVP/PVA…it cannot broaden the scope of claim 1 by permitting the presence of PVP that is excluded by the consisting of language”. 
The Examiner, however, would like to point out the following:
1. Claim 2, which depends from claim 1, of the ‘470 patent stipulates that “the polymer matrix is substantially free of polyvinylpyrrolidone (PVP)”. By definition from the original specification of the ‘470 patent, “substantially free” of PVP means up to about 5 wt% of PVP. The instant claims provide for 3-10 wt% humectant, wherein the humectant is PVP. Up to about 5 wt% PVP is not patentably distinct from 3-10 wt% PVP.
2. Applicant is advised that according to 35 USC 282, the claims of U.S. Patent No. 9,314,470 are presumed to be valid. Each claim of a patent shall be presumed to be valid independently of other claims. Claim 2 is valid independently of claim 1. 

For the foregoing reasons, the 35 USC 103 and the ODP rejections are hereby maintained. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617